UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4318


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TAKWAN DEQUINTEN LUSTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:13-cr-00082-TDS-1)


Submitted: October 18, 2018                                   Decided: October 23, 2018


Before GREGORY, Chief Judge, KING, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William S. Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT LAW, PLLC,
Greensboro, North Carolina, for Appellant. Robert Albert Jamison Lang, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Takwan Dequinten Luster appeals the 24-month sentence imposed upon

revocation of his supervised release.    Luster’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are no potentially

meritorious grounds for appeal but questioning whether the sentence imposed by the

district court is plainly substantively unreasonable. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We

will affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.”   Id. (internal quotation marks omitted).     “[W]e first must determine

whether the sentence is procedurally or substantively reasonable,” evaluating the same

general considerations employed in our review of original sentences. United States v.

Slappy, 872 F.3d 202, 207 (4th Cir. 2017). If we find a sentence unreasonable, then we

proceed to determine whether it is “plainly” so. Webb, 738 F.3d at 640.

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.”

Slappy, 872 F.3d at 207 (footnote omitted). The “sentence is substantively reasonable if

the court sufficiently states a proper basis for its conclusion that the defendant should

receive the sentence imposed.” Id. (alteration and internal quotation marks omitted).

       Based on our review of the record, we conclude that Luster has failed to establish

that his revocation sentence is plainly substantively unreasonable. The district court

                                             2
properly calculated Luster’s policy statement range of 15 to 21 months’ imprisonment

and statutory maximum of 24 months’ imprisonment. See U.S. Sentencing Guidelines

Manual § 7B1.4(a)(1), p.s.; 18 U.S.C. § 3583(e)(3) (2012). The court went beyond the

policy statement range to impose the statutory maximum sentence but sufficiently

grounded the sentence in the nature and circumstances of the offense, Luster’s history

and characteristics, and the appropriate balance between deterrence and rehabilitation.

See 18 U.S.C. §§ 3553(a), 3583(e) (2012).         The court cited Luster’s decisions to

participate in a violent home invasion, to completely disregard the efforts of his probation

officer, and to breach the court’s trust in a significant way. See Webb, 738 F.3d at 641

(recognizing that revocation sentence “should sanction primarily the defendant’s breach

of trust” (internal quotation marks omitted)).

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Luster’s conviction and

sentence. This court requires that counsel inform Luster, in writing, of the right to

petition the Supreme Court of the United States for further review. If Luster requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Luster. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED



                                             3